Case 3:20-cv-01706-BEN-RBB Document 5 Filed 09/23/20 PageID.24 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10

11 SCOTT SCHUTZA,                                 CASE NO. 3:20-cv-1706 BEN RBB
12
                                     Plaintiff,   ORDER JOINT MOTION TO
13
                                                  EXTEND DEFENDANT URBAN
           vs.
14                                                SUN TAN, LLC’S TIME TO
                                                  RESPOND TO PLAINTIFF’S
15 URBAN SUN TAN, LLC, a California
                                                  COMPLAINT
     Limited Liability Company dba iTAN
16
     SANTEE; and DOES 1-10,
17
                                   Defendants.    [ECF No. 4]
18
           The Parties jointly move for the first time to extend the time for Defendant
19
     Urban Sun Tan, LLC, to respond to the Complaint filed on September 1, 2020. The
20
     Court has reviewed the motion and finds good cause to grant the motion exists. The
21
     joint motion is hereby GRANTED. Defendants shall respond to the Complaint on
22
     or before October 23, 2020.
23
           IT IS SO ORDERED.
24

25
     DATED: September 23, 2020                     ____________________________
26                                                 HON. ROGER T. BENITEZ
                                                   United States District Judge
27

28
